Citation Nr: 9927563	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Deborah McDonald, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


INTRODUCTION

This case arose from a March 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by a rating action issued in May 1995.  In April 1996, the 
veteran and a friend testified at a personal hearing at the 
RO; the hearing officer continued the denial of the benefit 
sought that same month.  This case was remanded for 
additional development in February 1997, following which a 
decision was rendered in October 1997 which confirmed the 
denial of service connection.  In May 1998, this case was 
again remanded for additional development.  In October 1998 
and February 1999, decisions were rendered which continued to 
deny the benefit sought.


FINDING OF FACT

The veteran's schizoaffective disorder did not increase in 
severity during service.


CONCLUSIONS OF LAW

1.  The veteran's schizoaffective disorder clearly and 
unmistakably existed prior to service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1111, 1131, 5107(a) (West 1991).

2.  The veteran's preexisting schizoaffective disorder was 
not aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 
5107(a) (West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

The veteran's service medical records included a March 19, 
1987 entrance examination which showed no psychiatric 
complaints.  The objective examination was within normal 
limits.  On June 8, 1987, she complained of dizziness for one 
week.  She reported that she had had the same symptoms one 
month before.  Laboratory tests at that time were negative.  
The examiner could not rule out anxiety/stress.  On June 22, 
1987, she presented with complaints of depression and 
lability.  She indicated that she either wanted to go home or 
to be prescribed medication, although she denied wanting out 
of the military.  She had seen a medical doctor who could 
find no physical reason for her complaints of dizziness.  At 
first, she admitted to seeking therapy in January 1987 for 
her problems with "intimacy;" she then changed the date to 
April 1987.  She stated that a brother, to whom she had been 
very close, had been killed in a motor vehicle accident in 
April 1987.  She claimed to have accepted his death.  She 
noted that two other brothers and a sister were also 
deceased.  She reported that she had read many books 
concerning intimacy and was trying to fit into the unit, but 
she felt "bad vibrations" from the others; however, there 
was no evidence of paranoid delusions.  She indicated that 
she had been fired from her teaching job for her "inability 
to relate to the students" but she would not elaborate her 
meaning.  Testing showed a difficulty in responding in an 
intelligent manner.  The mental status examination revealed 
that she was oriented to day and place but appeared to have 
difficulty with the date and with remote memory.  There was 
no evidence of homicidal or suicidal ideations, and there was 
no indication of psychosis or of tangential thinking.  There 
was some evidence of a possible thought disturbance with her 
definition of intimacy.  She claimed to feel depressed but 
there were no physical or vegetative signs or symptoms.  The 
diagnosis was adjustment disorder with depressed mood.  The 
examiner did not think that she was a good candidate for 
continued service and her discharge was recommended.

The veteran submitted treatment records from the Southwest 
Mississippi Mental Health Center developed between March 1988 
and April 1993.  On March 9, 1988, she reported that she had 
begun to have a lot of somatic complaints in about November 
1986; she began to feel paranoid in March 1987.  She had 
experienced many stressful events (the death of a brother, a 
broken engagement, loss of her employment and an apartment 
fire).  She indicated that she felt quite paranoid at times 
and would hear "popping" sounds.  She also had bizarre and 
over-exaggerated somatic symptoms.  She stated that she felt 
ill and physically drained around her boyfriend and provided 
a list of various symptoms.  These included feelings of 
numbness, abnormal joint movements, an absence of normal tone 
and tension in her abdomen, muscle contractions, gas, nausea, 
paranoia, poor depth perception, a lack of sexual desire, 
lack of drive, poor concentration and hyper-accelerated 
movements.  She stated that some things had happened in the 
first part of 1987 that had thrown her into a schizophrenic 
frame of mind.  She appeared to be straight-forward and 
reasonable, but was a little loose when talking of her 
symptoms because they were so bizarre.  She had been placed 
on medication, although these did not help that much because 
she took them so erratically.  A family history of mental 
illness was noted.  On April 15, 1989, she indicated that her 
paranoid delusions had been present for several years.  
Throughout 1990 and 1991, her symptoms were under good 
control with medications.  On June 11, 1992, she described 
mood swings and indicated that her depression was not getting 
any better.  A mental status examination conducted on October 
10, 1992, noted that she had had a psychotic break in 1987, 
during her fourth year of medical school.  She was clean, 
pleasant and cooperative.  She was oriented in four spheres, 
had good eye content and coherent speech which was normal in 
rate and rhythm.  There was no suicidal or homicidal 
ideation, nor were there any auditory or visual 
hallucinations.  She did not endorse any paranoid delusions.  
On April 10, 1993, the mental status examination noted that 
her mood and affect were appropriate.  The assessment 
commented that she carried a diagnosis of schizoaffective 
disorder, but she was currently presenting symptoms of 
hypochondria and somatization.  On June 19, 1993, she 
voluntarily admitted herself for electroshock treatments.

Records from the veteran's private physician developed 
between December 1987 and January 1998 showed her treatment 
for various illnesses.  An anxiety neurosis was also noted.  
Additional treatment records developed between October 1987 
and February 1988, showed her treatment for hypochondrial 
personality disorder and schizotypal disorder.

In April 1996, the veteran and a friend testified at a 
personal hearing at the RO.  She stated that she had started 
to have trouble two weeks after her arrival at Ft. Jackson.  
She indicated that she had felt dizzy, lightheaded and sick 
to her stomach.  She said that she had a lot of bizarre 
symptoms, to include feeling that parts of her body were 
numb.  She stated that she had not had any psychiatric 
treatment prior to service, although she had called the 
mental health center when she was having trouble with her 
boyfriend.  She had been given may psychological tests in the 
military and had been placed on Ludiomil to help her sleep.  
She reported that she had dropped out of school in December 
1983 and had gotten a job teaching medical assistant courses 
at a business college between 1984 and February 1987.  She 
said that she had joined the military for the signing bonus.

VA examined the veteran in June 1997.  She reported that her 
symptoms had begun in service and that she was presently 
taking Pamelor and Trilafon.  She stated that she felt awful 
and that she had to wear a band around her waist to prevent 
her from speaking in gibberish.  Her speech was slurred and 
she said that she had to wear earplugs to stop the voices.  
Her last auditory hallucination reportedly occurred two 
months before the examination.  She denied manic episodes, 
any history of thought control, ideas of reference or 
paranoid delusions.  However, she reported that she could not 
touch a table someone else was touching and could not go 
through a door with someone else without feeling sick and 
experiencing electrical shocks in her legs.  She also stated 
that she would be physically drained if someone handed her 
something and could not eat with other people because to do 
so would make her food taste "nasty."  The objective 
examination found no unusual motor activity.  Her speech was 
mildly pressured.  There was no evidence of flights of ideas 
or looseness of associations.  Her mood was mildly 
apprehensive, as was her affect.  She expressed no 
identifiable delusions (such as persecutory, paranoid or 
grandiose delusions).  The discussion section noted that her 
history was consistent with schizoaffective disorder.  
According to the claims folder, her symptoms had begun in 
March 1987, one month prior to her service.  The examiner 
then stated "[i]t can be stated that the patient's 
experiences in military more than likely exacerbated symptoms 
of schizoaffective disorder."

An addendum to the June 1997 VA examination was provided in 
June 1998.  It was stated "[a]lthough as stated in the 
previous report of June 17, it would not be unreasonable to 
assume that the patient's experiences in the military 
exacerbates symptoms of schizoaffective disorder.  No clear 
evidence could be found in the C-file to support exacerbation 
of her schizophrenic illness in the military."

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran's schizoaffective disorder 
preexisted her period of service.  The objective treatment 
records leave no doubt that her symptoms first manifested in 
March 1987, one month prior to her entry onto active duty.  
However, the evidence does not show that her brief period of 
service aggravated this condition.  While the VA examiner 
commented that the military may have caused an exacerbation 
of her symptoms, there was no indication that there was an 
increase in the underlying pathology of her condition.  
Significantly, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has determined that flare-ups of a condition do not 
constitute an aggravation of an underlying condition, as 
contemplated by 38 C.F.R. § 3.306 (1998).  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Therefore, while the 
veteran's military service may have resulted in a flare-up of 
symptoms, there is no objective evidence of record to 
establish that this service caused an increase in the 
underlying pathology of her preexisting schizoaffective 
disorder.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for schizoaffective disorder.



ORDER

Service connection for schizoaffective disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

